Lacombe, J.
This action was begun in the state court on April 27, 1886, by four of the plaintiffs against the defendants, all parties being citizens and residents of New York. Subsequently, the summons and complaint were amended by bringing in two additional plaintiffs, citizens and residents of Massachusetts.' These latter thereupon removed the cause into this court, but without entering here the copy of the record required by the removal act. Defendants have, therefore, themselves entered the record, and now move to remand, in accordance with the rules and practice of this circuit. Anderson v. Appleton, 32 Fed. Rep. 855.
The action is brought to sot aside, as fraudulent, a general assignment made by the defendants, Ball & Levy, to Julius Altman. Each of the plaintiff's is a separate judgment creditor of the defendants, Ball & Levy. Executions have been issued oil their several judgments, and returned unsatisfied. No issue,is raised as to these judgments, the defendants only controverting such facts as tend to show that the assignment was fraudulent or invalid, or that the preferences it contains are fictitious; and the only controversy involved in the case is the question whether that assignment was fraudulent. This is not a separable controversy, within the later decisions. See Anderson v. Appleton, 32 Fed. Rep. 855, and cases there cited. Inasmuch, therefore, as citizens of this state are found on Loth sides of that controversy, the cause must he remanded.